— Judgment, Supreme Court, New York County (William J. Davis, J.), rendered March 31, 1987, convicting defendant, after a jury trial, of murder in the second degree, and sentencing her to a prison term of 25 years to life, unanimously affirmed.
*358There is no merit to defendant’s claim that her attorney was ineffective because he failed to secure her right to testify before the Grand Jury. Counsel’s failure to submit a written request pursuant to CPL 190.50 (5), without more, does not demonstrate ineffective assistance of counsel (People v Hunter, 169 AD2d 538, lv denied 77 NY2d 907; see also, People v Hamlin, 153 AD2d 644, 646; People v Taylor, 165 AD2d 800). Indeed, the failure to submit such a request may have been deliberate (People v Hunter, supra). The Assistant District Attorney attempted to accommodate defendant by providing her an opportunity to testify before the Grand Jury, notwithstanding that a written demand had never been submitted; however, defendant’s attorney did not prepare the necessary paperwork or appear with defendant before the Grand Jury when given the opportunity to do so.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.